Citation Nr: 0709561	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of malaria.    

2.  Entitlement to a disability rating greater than 30 
percent for generalized anxiety disorder.    

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1944 to 
August 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case has been advanced on the 
Board's docket due to the veteran's age.  See 38 C.F.R. 
§ 20.900(c) (2006). 
      

FINDINGS OF FACT

1.  The current medical evidence of record is negative for 
malaria as an active disease, but is positive for anemia as a 
residual of malaria.  

2.  The veteran's generalized anxiety disorder does not cause 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The veteran has the following service-connected 
disabilities: anemia as a residual of malaria, rated as 10 
percent disabling; and generalized anxiety disorder, rated as 
30 percent disabling.  The combined service-connected 
disability rating is 40 percent.  

4.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
greater, for residuals of malaria have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.88b, Diagnostic Code 6304 (2006); 4.117, Diagnostic Code 
7700 (2006).

2.  The criteria for a disability rating greater than 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2006).  

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

The issues on appeal arise from a claim for an increased 
rating received in March 2004.  As a result, only the present 
level of disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected malaria is evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
6304, malaria.  38 C.F.R. § 4.88b.  Historically, the veteran 
was originally granted service connection for malaria, rated 
as 10 percent disabling prior to November 7, 1947.  A 
subsequent noncompensable rating has remained in effect ever 
since November 7, 1947.  

When malaria is present as active disease, a 100 percent 
disability rating is in order. Thereafter, residuals such as 
liver or spleen damage are rated under the appropriate 
system.  See 38 C.F.R. §§ 4.114 (disabilities of the 
digestive system), 4.117 (disabilities of the hemic and 
lymphatic system).  The Note to Diagnostic Code 6304 
specifies that the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.

Upon VA examination in July 2004, the veteran reported chills 
and fatigue that he believed was related to malaria.  The 
examiner found no evidence of active malaria infection.  
Liver function tests were normal.  As such, he is not 
entitled to a 100 percent rating for active malaria, as his 
previous malaria is not in an active state, and has not been 
for many decades.  38 C.F.R. § 4.7.     

However, the examiner did note mild anemia, and diagnosed the 
veteran with residuals of malaria.  In this respect, 
Diagnostic Code 7700 addresses anemia disorders.  Under this 
provision, a zero percent (non-compensable) rating is for 
application when hemoglobin is 10gm/100ml or less, and the 
veteran is asymptomatic.  A higher 10 percent rating is for 
application when hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent rating is for application when hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  38 C.F.R. § 4.117.  

The examiner did not provide clear criteria for rating 
anemia.  The examiner also did not report the results of a 
pending ultrasound of the liver and spleen.  However, the 
examiner did record anemia, and the veteran's complaints of 
fatigue.  The veteran also is status-post aortic valve 
replacement in 1993.  However, it is unclear whether his 
fatigue is attributable to service-connected residuals of 
malaria or his nonservice-connected heart condition.  

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)). 

Consequently, as reasonable doubt has arisen as to the degree 
of disability for anemia, such doubt is resolved in the 
veteran's favor, and a 10 percent rating under Diagnostic 
Code 6304-7700 is warranted.  38 C.F.R. § 4.3.  The Board 
notes that hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  However, absent 
hemoglobin 8gm/100ml or less, with findings such as weakness, 
headaches, lightheadedness, or shortness of breath, the Board 
cannot conclude that the veteran's residuals of malaria is of 
the severity contemplated by the criteria for an even higher 
20 percent rating.  38 C.F.R. § 4.7.  The post-service 
medical record, as a whole, is found to provide evidence 
against a rating of 20 percent or more. 

With regard to the issue of a higher rating for a psychiatric 
disorder, mental disorders are evaluated under the general 
rating formula for mental disorders, a specific rating 
formula presented under 38 C.F.R. § 4.130.  In addition, the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  The evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).
  
The veteran's current psychiatric disorder is rated at 30 
percent under Diagnostic Code 9204, undifferentiated 
schizophrenia.  38 C.F.R. § 4.130.  The 30 percent evaluation 
is effective from September 10, 1976.  The veteran is 
currently seeking a higher rating.  

The veteran was originally service-connected for 
schizophrenia in the 1940s, but given the most recent 
findings by the June 2004 VA psychiatric examiner, a more 
appropriate evaluation would be under Diagnostic Code 9400, 
generalized anxiety disorder.  38 C.F.R. § 4.130.  The 
disorders are evaluated the same. 

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 46-47.

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The June 2004 VA psychiatric examiner found that overall the 
veteran was "functioning pretty well."  He found no 
flattened affect (affect was pleasant), no evidence of 
circumstantial, circumlocutory, or stereotyped speech (speech 
was coherent and normal), no panic attacks more than once a 
week (examiner recorded no panic attacks), no difficulty in 
understanding complex commands (thought process logical and 
goal-oriented), no indication of impaired judgment, insight, 
or abstract thinking (insight and judgement fair to good), 
and only some disturbances of motivation and mood (veteran 
reports irritability with spouse but in relaxed mood at 
examination).    

There was also no evidence of delusions, hallucinations, or 
suicidal ideation.  His hygiene was normal and overall his 
relationship with his wife, children, and friends was normal.  
VA outpatient treatment records in 2006 by in large support 
these findings.  They show that the veteran bowls, swims, 
plays cards, and generally remains active.  He is retired.  
The Board finds that the VA examination and treatment 
records, overall, provide significant evidence against a 
higher rating.  

The Board acknowledges that the examiner did not specifically 
address occupational limitations due to his psychiatric 
condition.  However, he assigned the veteran a GAF score of 
65, which is indicative of mild symptoms with some difficulty 
in the occupational realm, but generally functioning pretty 
well.  VA treatment records from 2006 reveal higher GAF 
scores of 72 and 75, showing even less impairment.  A 
February 2006 VA mental health consult cites a GAF score of 
60, but this is not indicative of the veteran's impairment as 
a whole.  The veteran also reports irritability, anxiety, 
occasional insomnia, and difficulty with remembering 
directions or retaining information.  However, overall, his 
current level of occupational and social impairment is more 
than adequately reflected in the 30 percent rating assigned.  
38 C.F.R. § 4.1.  Simply stated, these findings do not 
clearly support the current evaluation, let alone a higher 
evaluation.

The veteran relates that he has been retired since 1988 from 
a 30-year career in the circulation department of the Daily 
News.  Since his retirement, there is no evidence that the 
veteran has been rejected from gainful employment or is even 
seeking gainful employment.  The veteran's representative 
cited a much earlier VA psychiatric examination dated in June 
1990 that indicated at that time that the veteran was 
"severely impaired for gainful employment."  However, the 
evidence of record since that time simply does corroborate 
such a severe level of psychiatric disability and finds this 
report to be of very limited probative weight.  In fact, as 
of March 2006, the medical evidence shows further improvement 
in the veteran's condition due to a change of prescription to 
Celexa.  Overall, the Board finds that the GAF scores and his 
psychiatric symptoms generally reflect, at best, the 30% 
evaluation assigned throughout the appeal period.  38 C.F.R. 
§ 4.7.  The post-service medical record, overall, provides 
evidence against this claim. 

Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 30 percent rating he 
is currently assigned, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for his generalized anxiety disorder.  38 C.F.R. § 
4.3.  

In addition, despite the veteran's contentions, the Board 
finds no evidence of frequent hospitalization or marked 
interference with employment associated with his service-
connected disabilities in order to justify a referral of the 
case for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  

Turning to the TDIU claim, total disability is considered to 
exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

In this respect, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran contends that he is unable to 
secure employment due to his service-connected disabilities.  
He states that medications he takes for his psychiatric 
problems impair his ability to think and work.  See March 
2004 TDIU application.  The veteran has been retired since 
1988 from a 30-year career in the circulation department of 
the Daily News.  The veteran did not finish high school.  He 
is currently 81 years of age.  

The veteran has the following service-connected disabilities: 
anemia as a residual of malaria, rated as 10 percent 
disabling; and generalized anxiety disorder, rated as 30 
percent disabling.  The combined service-connected disability 
rating is 40 percent.  As discussed above, the Board has 
reviewed the service-connected conditions, and found no basis 
to increase the evaluations.  Therefore, the percentage 
criteria of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  
                         
In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disabilities alone.  

Specifically, the veteran has stated on several occasions 
that he is retired.  In this regard, he is now 81 years old.  
His advancing age cannot be considered for purposes of TDIU.  
38 C.F.R. § 4.19.    

Since his retirement, there is no evidence that the veteran 
has been rejected from gainful employment or is even seeking 
gainful employment.  There is no medical evidence to suggest 
that the veteran's medications prevent him from obtaining 
employment, as the veteran believes.  In fact, a March 2006 
VA mental health care note shows further improvement in the 
veteran's psychiatric condition with a change of prescription 
to Celexa.  The June 2004 and July 2004 VA examiners both 
noted the veteran's history of a nonservice-connected heart 
condition with postinfarction seizure disorder, providing 
evidence against the TDIU claim due to significant 
nonservice-connected disorders.  Overall, the post-service 
medical record is found to provide very negative evidence 
against this claim.  

The veteran's representative also indicated that when the 
veteran was employed in the past for the Daily News, this 
only constituted marginal employment because he was not able 
to excel due to his service-connected psychiatric condition.  
Marginal employment is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of TDIU, 
marginal employment exists in circumstances including when a 
veteran's earned annual income does not exceed the 
established poverty threshold. Id.  There is no evidence to 
suggest that the veteran's steady 30-year work history in the 
circulation department of the Daily News constituted marginal 
employment and the post-service record is found to provide 
evidence against such a finding. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a), and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Other nonservice-connected conditions have also been 
considered as significant.  His 40 percent combined schedular 
evaluation adequately reflects the impairment in earning 
capacity due to his service-connected disabilities.  See 
38 C.F.R. § 4.1 (disability ratings are based on average 
impairment of earning capacity).  Therefore, the TDIU appeal 
is denied.
   
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated June 2004.  This 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO correctly issued the June 2004 
VCAA notice letter prior to the August 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  The Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).    

In July 2006 and again in August 2006, the RO provided the 
veteran with the notice required in the recent case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA treatment 
records, and relevant VA examinations.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any additional private records. 

In the August 2006 Statement of Representative, the veteran's 
representative claimed that the June 2004 VA psychiatric 
examination was inadequate as it did not specifically address 
the veteran's suitability for employment.  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  

Although it is true that the June 2004 VA psychiatric 
examination report does not make an explicit statement as to 
occupational impairment, the examiner still indicated a GAF 
score of 65, indicative of mild occupational impairment 
entailing no more than a 30 percent rating.  The examiner 
also, in great detail, discussed the veteran's current 
psychiatric manifestations.  In addition, 2006 VA treatment 
records provide strong evidence against an increase in his 
social or occupational impairment.  In that respect, they in 
fact show general improvement in his psychiatric condition, 
providing evidence against the claim.  The Board finds that 
an additional examination, given the facts of this case, is 
clearly not warranted.   

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable disability rating of 10 percent for residuals 
of malaria is granted.     

A disability rating greater than 30 percent for generalized 
anxiety disorder is denied.      

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


